DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “spectrum acquisition device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories.
Regarding Step 2, the independent claims (1 and 12) recites:
generating a plurality of candidate concentration estimation models by varying a number of principal components based on the plurality of in vivo spectra for training; 
obtaining a plurality of residual vectors corresponding to the plurality of in vivo spectra for training by using the plurality of candidate concentration estimation models; 
selecting a candidate concentration estimation model, from among the plurality of candidate concentration estimation models, based on the plurality of residual vectors; and 
estimating the analyte concentration by using the selected concentration estimation model.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of generating, obtaining, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  The step of "generating a plurality of candidate concentration estimation models ...” and “estimating the analyte concentration by using the selected concentration estimation model …” in independent claims 1 and 12 is a mathematical relationship to determine a typical or average estimation of the task. Referring to paragraphs [0052] and [0077] of the specification, the estimation model utilizes an algorithm to compute the mathematical relationship. The step of "obtaining a plurality of residual vectors...” in independent claims 1 and 12 is a mathematical relationship to quantify differences between a measurement and an average of the measurements. Referring to paragraph [0057] of the specification, an algorithm is utilized to compute a mathematical relationship.
generating, obtaining, selecting, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claim 6 recites a step (determining angles between vectors) that involve mathematical concepts/mental processes.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
generating, obtaining, selecting, and estimating merely invoke a computer as a tool.
•The data-gathering step (generating and obtaining) and the data-output step (selecting and estimating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for generating, obtaining, selecting, and estimating. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer generating, obtaining, selecting, and estimating. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: spectrum acquisition device and a processor.

Applicant’s Background Information in the Specification
Applicant's specification (Pg. 17-18, Para 0065-0067) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (generating, obtaining, selecting, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop, blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170319185 A1, cited by applicant) in view of Higgins (“Evaluation of target factor analysis and net analyte signal as processes for classification purposes with application to benchmark data sets and extra virgin olive oil adulterant identification”, cited by applicant) and Cooper (US 6309884 B1).
Regarding claim 1, Choi teaches an apparatus for estimating an analyte concentration (Paragraph 0006:  “an apparatus for predicting a concentration of an analyte”), the apparatus comprising: a spectrum acquisition device (Paragraph 0045:  “may be obtained by sensing light passing through a solution of the analyte”) configured to obtain a plurality of in vivo spectra for training which are measured during a first interval (Paragraph 0045:  “in vivo spectrum obtained during a learning section”), and obtain an in vivo spectrum for analyte concentration estimation which is (Paragraph 0067:  “the estimated in vivo intrinsic spectrum of the analyte to predict the concentration of the analyte in the predicting section”); and 
a processor (Paragraph 0047:  “the concentration predicting apparatus 100 may include or operate through a processor”) 
Although Choi teaches a net analyte signal (NAS) algorithm (para [0016]), Choi fails to teach an apparatus comprising of a processor configured to: generate a plurality of candidate concentration estimation models by varying a number of principal components based on the plurality of in vivo spectra for training; obtain a plurality of residual vectors corresponding to the plurality of in vivo spectra for training by using the plurality of candidate concentration estimation models; select a candidate concentration estimation model, from among the plurality of candidate concentration estimation models, based on the plurality of residual vectors; and estimate the analyte concentration by using the selected candidate concentration estimation model and the in vivo spectrum for analyte concentration estimation.
Higgins teaches an apparatus comprising of a processor configured to: generate a plurality of candidate concentration estimation models (2.1:  “The loading vectors are used to calculate a projection matrix”) by varying a number of principal components based on the plurality of in vivo spectra for training (3.7:  “The process determines the minimum number of loading vectors [principal component] needed to span a space, that is, the number needed to properly characterize a library set X”);
obtain a plurality of residual vectors corresponding to the plurality of in vivo spectra for training by using the plurality of candidate concentration estimation models (2.: “Described following is OPA in the TFA and NAS frameworks”; 2.1:  “The vector y * can also be considered the residual vector”); 
select a candidate concentration estimation model, from among the plurality of candidate concentration estimation models, based on the plurality of residual vectors (Abstract: “The library set with the smallest TFA residual (smallest NAS) for a test sample spectrum can be used for classification purposes”); and
estimate the analyte concentration by using the selected candidate concentration estimation model and the in vivo spectrum for analyte concentration estimation (Abstract: “The library set with the smallest TFA residual (smallest NAS) for a test sample spectrum can be used for classification purposes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithms of Choi to include the algorithms taught by Higgins, because both the principal components and residual vectors primarily utilized by Higgins can be applied and calculated to blood analytes as seen by Cooper (Cooper Paragraph 0020 and 0056).  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Choi to include the processor configuration taught by Higgins, because the selection of analyte estimation model based on the residuals vectors of the spectra leads to a more accurate model selection for analyte concentration estimation  by selecting the model with lowest divergence from the training data.

Regarding claim 12, Choi teaches a method of estimating an analyte concentration (Paragraph 0002:  “a method and an apparatus for predicting an in vivo concentration of an analyte from a bio-signal”), the method comprising: obtaining a plurality of in vivo spectra for training which are measured during a predetermined interval (Paragraph 0045:  “in vivo spectrum obtained during a learning section”).
Although Choi teaches a net analyte signal (NAS) algorithm (para [0016]), Choi fails to teach a method of generating a plurality of candidate concentration estimation models by varying a number of principal components based on the plurality of in vivo spectra for training; obtaining a plurality of residual vectors corresponding to the plurality of in vivo spectra for training by using the plurality of 
Higgins teaches a method of generating a plurality of candidate concentration estimation models (2.1:  “The loading vectors are used to calculate a projection matrix”) by varying a number of principal components based on the plurality of in vivo spectra for training (3.7:  “The process determines the minimum number of loading vectors [principal component] needed to span a space, that is, the number needed to properly characterize a library set X”); 
obtaining a plurality of residual vectors corresponding to the plurality of in vivo spectra for training by using the plurality of candidate concentration estimation models(2.: “Described following is OPA in the TFA and NAS frameworks”; 2.1:  “The vector y * can also be considered the residual vector”);
selecting a candidate concentration estimation model, from among the plurality of candidate concentration estimation models, based on the plurality of residual vectors (Abstract: “The library set with the smallest TFA residual (smallest NAS) for a test sample spectrum can be used for classification purposes”); and 
estimating the analyte concentration by using the selected concentration estimation model (Abstract: “The library set with the smallest TFA residual (smallest NAS) for a test sample spectrum can be used for classification purposes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithms of Choi to include the algorithms taught by Higgins, because both the principal components and residual vectors primarily utilized by Higgins can be applied and calculated to blood analytes as seen by Cooper (Cooper Paragraph 0020 and 0056).  It further would have been obvious to one of ordinary skill in the art before the 

Regarding claims 2 and 13, Choi further teaches of an apparatus and method wherein the processor is configured to generate the plurality of candidate concentration estimation models using a Net Analyte Signal (NAS) algorithm (Paragraph 0016:  “the concentration predicting algorithm may be a net analyte signal (“NAS”) algorithm”).

Regarding claims 3 and 14, Higgins further teaches an apparatus and method wherein the plurality of residual vectors represent differences between generated in vivo spectra, generated using the plurality of concentration estimation models, and actually measured in vivo spectra (2.1:  Equation 1).

Regarding claim 7, Choi further teaches an apparatus wherein the spectrum acquisition device is configured to receive the plurality of in vivo spectra for training and the in vivo spectrum for analyte concentration estimation from an external device (Paragraph 0055:  “concentration predicting apparatus 100 may further include a communicator 150 that may obtain spectra through a wired or wireless communication network from the optical transceiver 140”).

Regarding claim 8, Choi further teaches an apparatus wherein the spectrum acquisition device is configured to measure the plurality of in vivo spectra for training and the in vivo spectrum for analyte concentration estimation by emitting light towards an object and receiving light reflected by or (Paragraph 0055:  “an optical transceiver 140 for irradiating and receiving light to and from an in vivo body”).

	Regarding claims 9 and 18, Choi further teaches an apparatus and method wherein the first (predetermined) interval is an interval in which the analyte concentration of is substantially constant (Paragraph 0049:  “a fasting section may correspond to a section in which the concentration of the analyte is substantially constant”).

	Regarding claims 10 and 19, Choi further teaches an apparatus and method wherein the analyte is at least one of glucose, triglycerides, urea, uric acid, lactate, proteins, cholesterol, or ethanol (Paragraph 0052:  “the analyte is glucose”).  

	Regarding claims 11 and 20, Choi further teaches an apparatus and method wherein the analyte is glucose (Paragraph 0052:  “the analyte is glucose”) and the first (predetermined) interval is a fasting interval (Paragraph 0049:  “a fasting section may correspond to a section in which the concentration of the analyte is substantially constant”).

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Higgins, and Cooper as applied to claims 1 and 12 above, and further in view of Haaland (“Exploration of New Multivariate Spectral Calibration Algorithms”, cited by applicant).
Regarding claim 4, Choi, Higgins, and Cooper fail to teach an apparatus wherein the processor is further configured to: extract a predetermined number of principal component vectors by analyzing the plurality of in vivo spectra for training; based on varying the number of principal components, obtain a plurality of inverse matrices of matrices composed of the varied number of principal component vectors 
Haaland wherein the processor is further configured to: extract a predetermined number of principal component vectors by analyzing the plurality of in vivo spectra for training (Pg. 7, Para 4:  “P is the ma x p matrix of loading vectors”); 
based on varying the number of principal components (Pg. 7, Para 4:  “K can be augmented with all or some of the loading vectors P to help remove the deleterious effects of the addition sources of spectral variation contained in EA”), obtain a plurality of inverse matrices of matrices composed of the varied number of principal component vectors and a pure component spectrum vector of an analyte (Pg. 7, Eqn. 5:  K+); 
generate a plurality of candidate concentration estimation model matrices based on the plurality of inverse matrices (Eqn. 5:  Concentration residuals matrices need a concentration model estimation matrices); and 
generate the plurality of candidate concentration estimation models based on the plurality of candidate concentration estimation model matrices (Pg. 8, Para 2:  “augments the model with concentration residuals”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Choi and Higgins to include the processor configuration taught by Haaland, because it allows an alternative method of generating prediction models that could be used to add more specificity to the models.

Regarding claim 5, Haaland further teaches an apparatus wherein the processor is configured to extract the predetermined number of principal component vectors by using one of Principal Component (Pg. 7, Para 5:  “ma is the number of PCA loading vectors”).

Regarding claim 15, Choi, Higgins, and Cooper fail to teach a method wherein the generating of the plurality of candidate concentration estimation models by varying the number of principal components comprises:  28extracting a predetermined number of principal component vectors by analyzing the plurality of in vivo spectra for training; based on varying the number of principal components, obtaining a plurality of inverse matrices of matrices composed of the varied number of principal component vectors and a pure component spectrum vector of an analyte; generating a plurality of candidate concentration estimation model matrices based on the plurality of inverse matrices; and generating the plurality of candidate concentration estimation models based on the plurality of candidate concentration estimation model matrices.
Haaland teaches a method wherein the generating of the plurality of candidate concentration estimation models by varying the number of principal components comprises (Pg. 7, Para 4:  “K can be augmented with all or some of the loading vectors P to help remove the deleterious effects of the addition sources of spectral variation contained in EA”):  
28extracting a predetermined number of principal component vectors by analyzing the plurality of in vivo spectra for training (Pg. 7, Para 4:  “P is the ma x p matrix of loading vectors”); 
based on varying the number of principal components (Pg. 7, Para 4:  “K can be augmented with all or some of the loading vectors P to help remove the deleterious effects of the addition sources of spectral variation contained in EA”), obtaining a plurality of inverse matrices of matrices composed of the varied number of principal component vectors and a pure component spectrum vector of an analyte (Pg. 7, Eqn. 5:  K+); 
(Eqn. 5:  Concentration residuals matrices need a concentration model estimation matrices); and 
generating the plurality of candidate concentration estimation models based on the plurality of candidate concentration estimation model matrices (Pg. 8, Para 2:  “augments the model with concentration residuals”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Choi and Higgins to include the processor configuration taught by Haaland, because it allows an alternative method of generating prediction models that could be used to add more specificity to the models.

Regarding claim 16, Haaland further teaches a method wherein the extracting of the predetermined number of principal component vectors comprises extracting the predetermined number of principal component vectors by using one of Principal Component Analysis (PCA), Independent Component Analysis (ICA), Non-negative Matrix Factorization (NMF), and Singular Value Decomposition (SVD) (Pg. 7, Para 5:  “ma is the number of PCA loading vectors”).

Prior Art
The prior art does not teach or suggest dependent claims 6 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/               Primary Examiner, Art Unit 3791